JU l
UNITED STATES DISTRICT COURT clerk U s  t -1 2013
FOR THE DISTRICT OF COLUMBIA Courts for the  gfggghtgl
m 3

WILLIAM OSCAR HARRIS, )
)
Plaintiff, )

) .

v ) Civil Action No. l  1 '-l 490 U.S. 319, 327 (1989).

"William Oscar Harris was convicted by a jury of one count of conspiracy to defraud the
United States . . . and six counts of passing fraudulent money orders and aiding or abetting of

such acts . . . . Harris was sentenced to a term of imprisonment of 188 months for his crimes."

Harris v. Levi, Nos. 08-1792 & 10-3493, 2011 WL 2037016, at *l (D.N.J. May 24, 2011); see
United States v. Harris, 271 F. App’x 188, 188 (3d Cir. 2008) (per curiam) (affirming judgments
of sentence). According to the plaintiff, however, he has been "taken into custody . . . and
removed from New Jersey jurisdiction to federal jurisdiction by the United States and the
[Federal Bureau of Prisons] in violation of the statutory and constitutional protections accorded
this Plaintif ." Compl. at 3. The plaintiff has filed this civil action under the Federal T0rt
Claims Act ("FTCA") and demands compensation of $l,l12,000.00, Id. , EX. (Claim for

Damage, Injury or Death dated July 28, 2012).

Absent any showing that the plaintiff has been wrongly convicted, a tort claim arising

from his conviction and sentence is necessarily without merit. This complaint is frivolous and it

must be dismissed See 28 U.S.C. §§ 19l5(e)(l)(B)(i), l9l5A(b)(l).

An Order consistent with this Memorandum Opinion is issued separately.

L¢i:

United ates District Judge

DATE; (,/5 /,,10 (33